PER CURIAM.
So far as this is a suit to recover for money had and received, or, on the other hand, for money expended and paid out for defendant’s account, the plaintiff has no case. If the Pensacola State Bank lost money through the transactions set forth,, it was by and through the conduct of its own trusted employé, and no sufficient showing is made to warrant a transfer of the loss to the defendant. So far as the case is based upon bookkeeping alone, it has no merit. The judgment of the Circuit Court is affirmed.
For opinion below on motion for new trial, see 180 Fed. 504.